DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 4-6, and 9 are pending in this application.  Claims 2, 3, 7, 8, and 10 have been cancelled.  Claims 1, 4-6, and 9 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miguel et al (US 20130064955) in view of Prakash et al (US 2007/0116830) and Abelyan et al (US 8414949) for the reasons set forth in rejecting the claims in the last Office action.  
Miguel et al (US 20130064955) disclose a natural sweetener for use in fermented food products including yogurt comprising substantially pure rebaudioside A, glucosylated steviol glycosides, and the addition of phosphates to improve taste (see entire document, especially paragraphs [0109], [0284],  [0296], and claims 1 and 2).
The claims differ as to the addition of other steviol glycosides, the amounts claimed, and the time of steviol glycoside addition.

Abelyan et al disclose addition of a steviol glycoside (i.e. Rebaudioside D) prior to fermentation and incubation (see entire document, especially claims 9-16).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the steviol glycoside addition time of Abelyan et al and the additional steviosides as taught by Prakash et al in that of Miguel et al as the combination of steviosides is both conventional and expected in the sweetener art.  Once the art has recognized the use of steviosides as sweeteners, the use and manipulation of components, amounts, and process steps would be expected, obvious, and well within the skill of the art.  All of the claim limitations have been considered.  In the absence of a showing of unexpected results, Applicant is using known components for their art-recognized function to obtain no more than expected results.

Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach adding a steviol glycoside composition having a Reb A content of more than 50% and less than 95% and from 5% to up to 50% of a combination of Reb B, Reb D, Reb C and other steviol glycosides and that a white mass is formed. 
As set forth above, Miguel et al (US 20130064955) disclose a natural sweetener for use in fermented food products including yogurt comprising substantially pure rebaudioside A and glucosylated steviol glycosides.  Miguel et al specifically teach glycosylated steviol glycosides (paragraph [0284]). 

It is further noted that a dairy product and the components used to produce are a “white mass.”
In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.  Once the art has recognized the use of sweeteners then the manipulation of amounts would be obvious, expected, and well within the skill of the art.  Once the art has recognized the use of steviosides as sweeteners, the use and manipulation of components, amounts, and process steps would be expected, obvious, and well within the skill of the art.  
The prior art teaches the claimed components.  In the absence of a showing of unexpected results, Applicant is using known components for their art-recognized function to obtain no more than expected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
November 16, 2021